Pillsbury, P. J. It appears from the record that James was a mere depositary for the certificate, holding it to and for the use of the bank, without the means, or power to procure the means, to prevent a forclosure or redeem for and on behalf of his cestui que trust, it was therefore necessary to make the bank a party defendant, as being materially interested in the equity of redemption, the object of the suit being by decree to foreclose its interest therein. Story Eq. PI. § 215—207— 193; Holland v. Baker, 3 Hare, 70; Goldsmith v. Shonehawer, 15 E. L. & E. 385; Thomas v. Dunning, 19 E. L. & E. 316; Williamson v. Field, 2 Sanford Ch. 533; Union Bank v. Bell, 14 Ohio St. 200; Shinn v. Shinn, 91 Ill. 482. There is nothing appearing in the case that takes it out of the general rule, that all persons must be made parties in equity, in order to do complete justice, and to avoid a multiplicity of suits, who have any substantial interest in the subject matter, and whose rights are to be materially affected by the decree. The complainant knew when he filed his bill that the bank was interested in the equity of redemption as the equitable holder of the certificate of sale, which certificate, as appears from the record, was the basis of the interest conveyed by the mortgage. It was his duty, therefore, to see that he had the necessary parties before the court, before he should ask for a decree cutting off the interest transferred by the assignment, and failing so to do his decree will be reversed. Hopkins v. Roseclare Lead Co. 72 Ill. 373. The decree was erroneous in foreclosing the interest of the bank, when it was not a party and no sufficient excuse appearing for such omission. For this reason, the decree must be reversed, and the cause remanded, with leave to complainant to amend his bill. Decree reversed.